Citation Nr: 0630224	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
arthritis of the right ankle. 

2.  Entitlement to a compensable rating for arthritis, right 
ankle, prior to December 6, 2002, and a rating in excess of 
10 percent on and after December 6, 2002. 

3.  Entitlement to a compensable evaluation for hemorrhoids. 

4.  Entitlement to a compensable evaluation for athlete's 
foot. 

5.  Entitlement to a compensable evaluation for orchitis, 
left testicle. 

6.  Entitlement to a compensable evaluation for abrasion, 
left temple.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  The record indicates that 
service connection for a low back disorder was denied in a 
rating action in September 1969; however, the veteran was not 
notified of the denial of his claim and of his appellate 
rights.  By a rating action of July 2001, the RO denied the 
veteran's claims of entitlement to service connection for 
lumbar strain, to include as secondary to arthritis; the RO 
also denied the claim for a compensable evaluation for 
traumatic arthritis of the right ankle.  The veteran 
perfected a timely appeal to that decision.  

In July 2003, the Board remanded the case to the RO for 
further evidentiary development.  By a rating action of 
September 2003, the RO confirmed and continued the 0 percent 
rating assigned for the veteran's service-connected 
hemorrhoids, athlete's foot, arthritis of the right ankle, 
orchitis of the left testicle, and abrasion to the right 
temple.  The veteran perfected a timely appeal to that 
decision.  In a December 2004 rating action, the RO increased 
the evaluation for arthritis of the right ankle from 0 
percent to 10 percent, effective December 6, 2002.  As this 
does not represent the highest possible rating available 
under the rating schedule, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Board notes that, in his substantive appeal (VA Form 9), 
received in May 2004, the veteran requested a Travel Board 
(TB) hearing.  A TB hearing was scheduled to take place in 
March 2006; however, the veteran contacted the RO by phone in 
March 2006 and canceled the hearing.  

In a rating action of February 2005, the RO denied the 
veteran's claims of entitlement to service connection for 
Parkinson's disease, service connection for diabetes mellitus 
type 2, and service connection for digestive system 
condition.  A notice of disagreement with that determination 
was received in March 2005.  A statement of the case was 
issued in June 2005.  However, the record contains no 
substantive appeal with respect to those issues, and they 
have not been certified to the Board.  Therefore, those 
issues are not in appellate status, and will not be addressed 
by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202 (2005).  


FINDINGS OF FACT

1.  A chronic low back disability was not manifest during 
service.  A low back "disability" is unrelated to service 
or a service-connected disease or injury.  Arthritis was not 
manifested within one year of separation from service.  

2.  Prior to December 6, 2002, the veteran's right ankle 
disability resulted in moderate limitation of motion.  

3.  Arthritis of the right ankle is not manifested by more 
than moderate limitation of motion.  

4.  The veteran's hemorrhoids are not characterized as large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

5.  The veteran's athlete's foot is not productive of at 
least 5 percent of the entire body being affected or at least 
5 percent of the exposed area being affected or near constant 
systemic therapy.  

6.  The veteran does not have any residuals from the service-
connected orchitis of the left testicle.  

7.  The veteran's service-connected abrasion to the right 
temple is barely visible and non-symptomatic; the abrasion is 
manifested by none of the characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran's low back disability is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.310 (2006).  

3.  The criteria for a 10 percent disability rating for the 
veteran's right ankle disorder prior to December 6, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Code 5271 (2006).  

4.  Arthritis of the right ankle is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).  

5.  The criteria for a compensable evaluation for the 
veteran's hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1-4.3, 4.10, 4.114, Diagnostic Code 7336 (2006).  

6.  The criteria for a compensable evaluation for athlete's 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
7806, 7813 (2006).  

7.  The criteria for a compensable rating for orchitis, left 
testicle, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.27, 4.31; 4.115b, Diagnostic Code 7524 
(2006).  

8.  The criteria for a compensable evaluation for abrasion, 
right temple, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7800 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in June 2003 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a low 
back disorder, and higher evaluations for arthritis of the 
right ankle, hemorrhoids, athlete's foot, orthitis of the 
left testicle, and abrasion on the left temple, and he has 
been provided all the criteria necessary for establishing a 
higher rating, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also provided the veteran with medical examinations in June 
2001, December 2002, September 2003, March 2004, and October 
2005.  VA has satisfied both the notice and duty to assist 
provisions of the law.  


II.  Factual background.

The service medical records indicate that the veteran was 
treated for abrasion of the right temple in July 1943.  He 
was also treated for hemorrhoids in August and September 
1943.  In December 1943, he was seen for complaints of 
backache.  In March 1946, he was diagnosed with orchitis, 
acute, left non-venereal, secondary to the mumps.  In 
November 1946, he was diagnosed with arthritis, sub-acute, 
ankle, right, mild, cause undetermined.  

By a rating action, dated in March 1948, the RO granted 
service connection for hemorrhoids, arthritis of the right 
ankle, athlete's foot, and abrasion of the right temple.  

In June 1969, the veteran was seen for complaints of low back 
pain with right lower extremity pain; x-ray study of the 
lumbar spine was normal.  The impression was strain, low 
back, chronic.  A July 1969 VA examination report reflects a 
diagnosis of lumbar strain, mild.  A subsequent VA 
examination report, dated in January 1976, reflects a 
diagnosis of degenerative changes, lumbar spine, mild.  

The veteran's claim for service connection for service 
connection for a low back disorder on a secondary basis (VA 
Form 21-4138) was received in November 2000.  

The veteran was afforded a VA examination in June 2001, at 
which time he reported having experienced back pain for the 
past 20 years; there was no history of any fall or accident.  
The veteran indicated that he had had some discomfort with 
the right ankle for the past 20 years; he stated that he had 
pain in the ankle with walking.  On examination, the right 
ankle showed some decrease in flexion and extension 
capability.  There was moderate periarticular thickening.  
The tendon reflexes at the ankles were absent.  The 
impression was degenerative arthritis of lumbosacral spine, 
moderately severe, not progressive, moderately disabling; and 
degenerative arthritis of the right ankle, minimal, not 
progressive, minimal disability.  

On the occasion of another VA examination in December 2002, 
the veteran complained of constant back pain.  The veteran 
indicated that his ankle had been bothering him since 
service; he stated that he experienced occasional swelling 
and pain with walking.  Range of motion was from 0 degrees of 
dorsiflexion to 50 degrees of plantar flexion.  There was no 
swelling on examination, and there were no unusual corns or 
calluses.  The ankle was stable.  X-ray study of the right 
ankle revealed moderate osteoarthritic changes of the ankle 
and subtalar joints; and x-ray study of the lumbar spine 
revealed degenerative joint changes of the lumbar spine with 
involvement f the posterior compartment, severely narrowed 
L3-S1 disks with the vacuum phenomena between L5-S1, and 
retrolisthesis of L5.  The examiner stated that he was unable 
to establish a relationship between the lumbar spine problem 
and the right ankle disorder.  

Received in August 2003 were VA progress notes, dated from 
September 2002 to August 2003, reflecting treatment for 
several disabilities.  VA progress notes, dated in August 
2002 and November 2002, reflect complaints of low back pain.  

The veteran was afforded another VA examination in September 
2003.  The veteran indicated that he had pain in the right 
ankle; he also complained of weakness in the right ankle.  He 
also reported some swelling in both lower extremities and 
ankles.  He did not wear a brace or high-top shoes to 
stabilize his ankle.  The veteran indicated that his 
hemorrhoids had not been bothering him recently.  He reported 
taking some medicine to soften his stool; as a result, he 
noted that "the hemorrhoids were doing pretty good."  The 
veteran reported having pain in both testicles and wore a 
truss.  It was noted that he had been worked up at the VA 
hospital for bilateral inguinal hernias.  It was also noted 
that the veteran had a long history of tinea pedis or 
athlete's foot bilaterally; he has not been prescribed any 
antifungal creams.  The veteran indicated that the athlete's 
foot had not been a particular problem for him, and he stated 
that he did not have any itching.  It was also reported that 
the veteran apparently had an abrasion to the right temple 
while in the service; however, he did not have any complaints 
in that area, nor did he have any scarring in that area.  

On examination, it was noted that his gait was normal for an 
80 year old individual; he ambulated with a rolling 4-point 
walker and did not limp.  Both temple areas were inspected 
and there was no scarring or residuals of the abrasion.  It 
was noted that the veteran was wearing a truss; after removal 
of the trust, both testicles were found to be extremely 
tender.  There was no swelling or inflammation.  There were 
no external hemorrhoids and no hemorrhoidal skin tags.  The 
sphincter tone was decreased.  No internal hemorrhoids were 
palpated.  There were no rectal masses.  The stool was quaiac 
negative.  Examination of the feet revealed that the skin was 
smooth and there were no lesions.  In the third and fourth 
web spaces of the left foot, there was some superficial 
emaciation of the skin.  All of the other web spaces were 
clear and dry.  The right foot showed no skin problems at 
all.  Examination of the right ankle revealed generalized 
tenderness to palpation medial, anteriorly, and laterally.  
Range of motion revealed dorsiflexion to 20 degrees, plantar 
flexion to 60 degrees, inversion 30 degrees, and eversion to 
20 degrees.  There was no swelling or edema of the ankle.  
The diagnoses were: arthritis of the right ankle, it was not 
causing any limp and did not limit veteran's activities; 
history of hemorrhoids, but none found on the current 
examination; history of orchitis of the left testicle, with 
no evidence of inflammation or swelling of the testicles; a 
small amount of tinea pedis on the left foot, with less than 
1% of skin involvement; and, history of abrasion to the right 
temple, but there were no residuals.  The examiner noted 
that, while the veteran currently had pain in both testicles 
and bilateral inguinal hernias, the hernias were not related 
to the orchitis, but probably were the cause of a good bit of 
the inguinal and testicular pain he was experiencing.  

On the occasion of a VA examination in March 2004, it was 
noted that the veteran was limping on the right leg, and had 
used a walker for the last two years as a result of the right 
leg.  The veteran indicates that he had had trouble with his 
lower back, which had been caused by his ankle problem.  He 
complained of constant pain in the back that radiates into 
the right leg and was getting progressively worse.  He was 
able to dorsiflex to 10 degrees, which was a loss of function 
of 20 degrees because of pain and weakness, but primarily 
pain.  He was able to plantar flex to 20 degrees, which was a 
loss of 20 degrees, primarily due to pain.  Inversion was to 
10 degrees, which was a loss of 20 degrees due to pain; and 
eversion was to 5 degrees, which was a loss of 25 degrees due 
to pain.  There was some periarticular thickening of the 
ankle.  A rectal examination showed decrease in sensation, 
loss of sphincter tone and absence of reflex.  The diagnoses 
were degenerative joint disease of the right ankle with 
decreased range of motion and moderate pain, progressive; and 
degenerative disc disease of the lumbar spine with back pain, 
decreased range of motion, moderate disability with 
progression.  The examiner stated that the difficulty with 
the veteran's low back is not felt to be service-connected; 
it was also felt that the difficulty with the low back was 
not secondary to the right ankle disorder.  

Received in January 2005 were VA progress notes, dated from 
July 2004 to January 2005, reflecting treatment for several 
disabilities.  During clinical visits in November and 
December 2004, the veteran complained of pain and discomfort 
in the right ankle.  

The veteran was afforded another VA examination in October 
2005.  At that time, he complained of occasional pain in the 
right ankle, laterally; he also noted that he experienced 
occasional swelling in the right ankle, but he did not have 
difficulty walking.  It was noted that the veteran used a 
cane for ambulation, but primarily because of his low back 
pain.  It was also noted that the ankle disorder did not 
interfere with his daily activities; there was no other 
additional limitation with repetitive use or flare-ups.  It 
was noted that he has had no residuals from the orchitis of 
the left testicle; he denied any pain in the left groin.  
Three was no swelling of the left testicle.  He denied any 
urinary complaints like burning, frequency, urgency, 
dribbling, or hematuria.  It was also noted that, while the 
veteran had had an abrasion in the right temple, it had 
disappeared; there was no scarring and no disfigurement.  The 
veteran did not report any complaints regarding his athlete's 
foot; there was no itching and no scaling.  He denied any 
rectal pain or itching; he also denied any rectal bleeding.  
Examination of the left testicle was normal; it showed no 
masses, no swelling and no tumors.  The right ankle showed no 
deformities, no swelling, and no palpable tenderness; he had 
dorsiflexion of 0 to 10 degrees,-10 degrees, secondary to 
pain in the lateral malleolus.  Plantar flexion was 0 to 30 
degrees, with pain in the right lateral malleolus at 30 
degrees, -15 degrees secondary to pain.  Active range of 
motion did not produce any weakness, fatigue or 
incoordination.  He had a normal gait except for favoring his 
back.  Examination revealed no visible scars on the right 
temporal area.  There was no active athlete's foot on either 
foot.  His rectal examination was normal, and showed no 
external hemorrhoids, no palpable internal hemorrhoids, and 
negative hemoccult with control.  The diagnoses were: sprain 
of the right ankle, with history of traumatic arthritis; left 
testicle orchitis, no residuals; right temporal abrasion, no 
residuals; athlete's foot, no residuals; internal 
hemorrhoids, no residuals.  


III.  Legal analysis-Service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Where the determinative issue involves a diagnosis or, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a lumbar 
spine disability.  Significantly, while the service medical 
records reflect complaints of backache in October and 
December 1943, these reflect an acute and transitory 
condition as the remainder of the service medical records are 
completely silent with respect to any complaints or diagnosis 
of a low back disorder.  The first objective clinical 
documentation of the onset of a chronic lumbosacral spine 
disorder is dated in June 1969, some 22 years after service 
separation.  In addition, there is no competent evidence 
indicating that there is a relationship between the veteran's 
current low back disorder and active service.  

Moreover, following the VA examination in March 2004, the VA 
examiner reviewed the medical records and examined the 
veteran and offered his opinion that the veteran's low back 
disorder is not related to service; additionally, the 
examiner stated that the difficulty with the low back is not 
secondary to the service-connected right ankle disorder.  
Therefore, the evidence does not support service connection 
for a low back disorder on direct, secondary, or presumptive 
basis.  

The Board has considered the veteran's contentions that his 
chronic lumbar spine disorder is either due to service or 
developed as a result of his service-connected right ankle 
disorder.  However, as a layperson, the veteran is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
preponderance of the evidence is against the claim, and 
service connection for a low back disorder is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a low back disorder on a direct, 
presumptive, or secondary basis due to his service-connected 
right ankle disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107.  


IV.  Legal Analysis-Increased Rating.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  I/R-Right Ankle.

(i)  Entitlement to a compensable evaluation prior to 
December 6, 2002.

The veteran's right ankle disorder has been rated under the 
provisions of Diagnostic Code 5271.  Under Diagnostic Code 
5271 for limitation of motion of the ankle, a 10 percent 
evaluation may be assigned where the evidence shows moderate 
limited motion, and a 20 percent evaluation may be assigned 
for marked limited motion.  The normal ranges of motion of 
the ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

The Board notes that, on the occasion of his June 2001 VA 
examination, the veteran indicated that he had had discomfort 
in the right ankle; he noted that he had pain with 
ambulation.  The examiner noted some decrease in flexion and 
extension capability; it was also noted that the veteran had 
moderate periarticular thickening.  While the specific range 
of motion was not reported, the Board finds that the 
limitation of motion of the veteran's right ankle noted in 
the above examination, as well as reported moderate 
periarticular thickening and pain with motion, there is 
evidence to support a finding of such additional functional 
loss so as to more nearly approximate moderate limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Regardless, there is particular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  Therefore 
the veteran's service-connected right ankle disorder 
warranted a 10 percent rating prior to December 6, 2002.  


(ii)  A rating in excess of 10 percent.

Based on the foregoing evidence, the Board finds that the 
veteran's right ankle disability is manifested by subjective 
complaints of pain and occasional swelling in the ankle, and 
clinical findings of moderate limitation of the motion of the 
ankle and painful motion that do not equate to marked 
limitation of motion.  Significantly, during the VA 
examination in October 2005, it was noted that the right 
ankle did not interfere with his daily activities; and, there 
was not other additional limitation with repetitive use or 
additional limitation with flare-ups.  Therefore, the Board 
finds that the right ankle limitation of motion is not marked 
and concludes that the criteria for a higher rating under 
Diagnostic Code 5271 are not met.  

The Board has considered the veteran's right ankle disability 
in the context of other diagnostic codes to determine if a 
higher rating may be assignable under the criteria of such 
other codes.  However, in the absence of ankylosis, 
Diagnostic Codes 5270 and 5272 are not for application.  
Similarly, without evidence of malunion of the os calcis or 
astragalus, or of astragalectomy, Diagnostic Codes 5273 and 
5274 are not for application.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2005).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  

In this case, the record does show that the veteran's 
service-connected right ankle disability is manifested by 
such findings as limitation of motion and painful motion, 
objective findings of painful motion.  This has not, however, 
been equated to marked limitation of motion.  In fact, the 
October 2005 examiner noted that active range of motion did 
not produce any weakness, fatigue or incoordination; it was 
also noted that the veteran had a normal gait except for 
favoring his back.  The veteran's subjective complaints of 
pain, which have clinical support, do not provide a basis for 
a higher rating using 38 C.F.R. § 4.45, DeLuca, or related 
regulations and Court decisions.  

Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107; See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).  In this case, there is no evidence 
suggesting that the veteran's right ankle disability is 
manifested by ankylosis, marked limitation of motion or 
nonunion of the os calcis or astragalus, or an 
astragalectomy.  Therefore, the preponderance of the evidence 
indicates that the criteria for a rating higher than 10 
percent have not been met.  

B.  I/R-Hemorrhoids.

Hemorrhoids have been rated noncompensably disabling for the 
entire appeal period under Diagnostic Code 7336.  Under 
Diagnostic Code 7336, mild or moderate internal or external 
hemorrhoids warrant a noncompensable rating.  Where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where 
external or internal hemorrhoids persistently bleed and cause 
anemia, or where there are fissures, a 20 percent rating, the 
maximum offered under Diagnostic Code 7336, is warranted.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2005).  

The veteran has been afforded VA examinations for evaluation 
of his hemorrhoids, the most recent on in October 2005; at 
that time, it was noted that a rectal examination revealed no 
external hemorrhoids, with no palpable internal hemorrhoids 
present and negative hemoccult with control.  Although the 
veteran was diagnosed as having internal hemorrhoids, there 
is no medical evidence of record that characterizes them as 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  Additionally, there 
is no suggestion in the record that the veteran has become 
anemic due to persistent hemorrhoidal bleeding.  Comparing 
these manifestations with the criteria of the rating 
schedule, the Board finds that the criteria for a schedular 
10 percent rating under Diagnostic Code 7336 are not more 
nearly approximated.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a 
compensable schedular disability rating for hemorrhoids is 
therefore denied.  

C.  I/R Athlete's foot.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2005).  

The criteria for rating skin disorders were revised effective 
August 30, 2002.  The veteran filed the current claim in June 
2003 subsequent to this revision.  Consequently, the 
veteran's service-connected skin disorder will only be 
evaluated under the revised criteria.  As noted, the RO has 
advised the veteran of the current rating criteria.  

Pursuant to the revised criteria for Code 7813, a note states 
that dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Code 7806.  Under the revised Code 7806 
criteria, a 10 percent rating requires dermatitis or eczema 
of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating requires 
dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires dermatitis or eczema over more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002) (2005).  

Upon review of the evidentiary record, the Board notes that 
the veteran's athlete's foot has essentially been 
asymptomatic.  Significantly, in September 2003, a VA 
examiner noted that a small amount of tinea pedis was noted 
on the left foot, which was not disabling at all; it was 
noted that there was less than 1 percent skin involvement.  
On the occasion of a more recent VA examination in October 
2005, the veteran reported no complaints; there was no 
itching, no scaling, and he used no medications or creams for 
his feet.  The examiner reported 0 percent total body and 0 
percent for exposed body.  

Applying the pertinent rating criteria to the objective 
evidence of the pathology associated with the veteran's 
service-connected skin disorder, characterized as athlete's 
foot, the Board finds that a compensable rating is not 
warranted under any applicable diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 & 7813.  

Under the foregoing rating criteria, a 10 percent rating may 
be assigned for involvement of at least 5 percent of the 
surface area of the body or exposed surface.  The veteran, 
however, does not have involvement of more than 1 percent of 
the surface area of the body or exposed surface.  Again, 
absent at least a 5 percent area of involvement, whether 
viewed as a percentage of total surface or exposed surface, a 
compensable rating is not warranted.  

Furthermore, there is no evidence that systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for treatment of the disorder at any time.  
Consequently, no basis for a compensable evaluation for 
athlete's foot is shown in the record.  The preponderance of 
the evidence is against the veteran's claim for an increased 
rating for the service-connected athlete's foot and it must 
be denied.  Given the above fundamental facts, the benefit of 
the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.  

D.  I/R Orchitis, left testicle.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  38 C.F.R. § 4.115a 
(2005).  Under the genitourinary diagnostic codes, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 provides for a 20 percent 
disability rating for deformity of the penis with loss of 
erectile power; Diagnostic Code 7523 provides for a 
noncompensable disability rating for complete atrophy of one 
testis and a 20 percent disability rating for complete 
atrophy of both testes; and Diagnostic Code 7524 provides for 
a noncompensable disability rating for removal of one testis 
and a 30 percent disability rating for removal of both 
testes.  

The Board finds that the evidence does not show that the 
criteria for a compensable disability rating have been met 
under any of these diagnostic codes.  There is no evidence of 
deformity of the penis or atrophy of the testes.  Neither of 
his testes has been removed.  The veteran has other 
disorders, such as inguinal hernia, but there no medical 
evidence showing that these conditions are related to his 
service-connected orchitis of the left testicle.  In fact, 
during the October 2005 VA examination, the VA examiner 
clearly stated that no residuals were identifiable as a 
result of the left testicle orchitis.  This was supported by 
an earlier VA examination report in September 2003, at which 
time the examiner stated that the veteran currently had pain 
in both testicles and had bilateral inguinal hernia; he noted 
that the hernias were not related to the service-connected 
orchitis.  The VA examiner did indicate that the orchitis was 
probably causing a good bit of the testicular pain that the 
veteran was experiencing.  However, a compensable disability 
rating is not provided in the schedule for testicular pain.  
Unless the service-connected condition interferes with 
genitourinary system functioning, a compensable disability 
rating is not warranted.  

Therefore, according to the evidence, the level of the 
veteran's disability solely from the service-connected left 
testicle orchitis does not meet the criteria for a 
compensable rating.  In the particular circumstances of this 
case, the current zero percent disability rating is 
appropriate for any symptomatology the veteran has that is 
attributable to his service-connected testicle injury 
(testicular pain).  The other symptoms the veteran currently 
experiences are due to nonservice-connected testicular 
injuries or genitourinary disorders, as discussed above.  
There is no reasonable doubt that could be resolved in his 
favor since the medical evidence is unequivocal.  There are 
no other diagnostic codes potentially applicable to the 
service-connected condition.  

E.  I/R Abrasion, right temple.

The veteran's claim for a compensable rating was filed in 
June 2003, after the most recent revision of the rating 
criteria relating to skin disabilities.  

A 10 percent rating for disfigurement of the head, face or 
neck is warranted for one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.); scar adherent to 
the underlying tissue; surface contour of scar elevated or 
depressed on palpation; scar at least one-quarter inch (0.6 
cm.) wide at widest part; or scar five or more inches (13 or 
more cm.) in length. 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1).  

Upon review of the evidentiary record, the Board finds that 
none of the evidence indicates that the veteran has any 
requisite characteristics of disfigurement.  On the occasion 
of a September 2003 examination, the examiner stated that he 
was unable to find any scarring or pigment change of either 
temple.  Similarly, in October 2005, a VA examiner indicated 
that examination revealed no visible scars on the right 
temporal area.  Since there are no visible scars, it cannot 
be said that the abrasion on the right temple meets the size 
requirements for a characteristic of disfigurement under 
Diagnostic 7800.  On examination, the examiner noted that 
there were no complaints of pain in the right temple and no 
abrasion was present; he further noted that there was no 
scarring and no disfigurement.  Consequently, the examiner 
determined that no photographs were needed.  

A 10 percent rating is warranted for a superficial scar that 
is unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  A superficial 
scar is one not associated with the underlying soft tissue 
damage.  38 C.F.R. § 4.118, Notes 1 and 2 following 
Diagnostic Code 7803.  A 10 percent rating is warranted for a 
superficial scar that is painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars will be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

As noted above, the VA examinations of records have found no 
instability, pain, or limitation of motion resulting from the 
veteran's scarring, and the other records in the claims file 
reflect no such manifestations.  In short, the preponderance 
of the evidence is against a finding that a compensable 
rating is warranted for abrasion of the right temple.  Thus, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder, to include as 
secondary to the service-connected right ankle disorder, is 
denied.  

A 10 percent rating for arthritis of the right ankle is 
granted, prior to December 6, 2002, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess of 10 percent for 
arthritis, right ankle is denied.  

An increased rating for hemorrhoids is denied.  

An increased rating for athlete's foot is denied.  

An increased rating for orchitis, left testicle, is denied.  

An increased rating for abrasion, left temple, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


